DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments regarding the art rejection are moot in view of the new grounds of rejection.
Argument:

    PNG
    media_image1.png
    166
    679
    media_image1.png
    Greyscale

Response:Applicant may not literally say the word dispatching, but what is being done is assigning workers to do work at service locations. Most people would call that dispatching.

Argument:

    PNG
    media_image2.png
    236
    694
    media_image2.png
    Greyscale

Response:
The examiner disagrees. Applicant’s spec paragraph 2 mentions how businesses strive to optimize revenue by improving the deployment of human assets and equipment. Clearly that’s what the claims describe. Activity to optimize revenue at minimum would be considered a commercial activity. Moreover managing which service provider goes to which customer can also be considered managing personal relationships.

Argument:

    PNG
    media_image3.png
    139
    669
    media_image3.png
    Greyscale

Response:
The examiner agrees that it would not foreclose eligibility, but the examiner did not argue that it would.
The examiner agrees that the claims contain features for optimizing decisions. However, the optimization serves to manage the interactions of customers and service providers, which is a commercial activity.

Argument:

    PNG
    media_image4.png
    106
    695
    media_image4.png
    Greyscale

Response:
Claims are examined as a whole and if you pick out individual steps of course you can find something to doesn’t seem business-related. 
What matters is what the claim(s) as a whole are doing.

Argument:

    PNG
    media_image5.png
    164
    633
    media_image5.png
    Greyscale

Response:
The examiner disagrees. As a whole, the claimed steps match a technician/service provider to a jobsite and schedule the work. This can reasonably be considered a method of organizing human activity.

Argument:

    PNG
    media_image6.png
    150
    661
    media_image6.png
    Greyscale

Response:
The examiner disagrees. As a whole, the claimed steps match a technician/service provider to a jobsite and schedule the work. This can reasonably be considered a method of organizing human activity.
Argument:

    PNG
    media_image7.png
    152
    695
    media_image7.png
    Greyscale

Response:
The examiner disagrees. As a whole, the claimed steps match a technician/service provider to a jobsite and schedule the work. This can reasonably be considered a method of organizing human activity.

Argument:

    PNG
    media_image8.png
    417
    720
    media_image8.png
    Greyscale

Response:
The examiner disagrees. The improvement recited is an improvement to the business process and not an improvement to technology. MPEP 2106.05(a) states: In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016). 

MPEP 2106.05(a) also describes what is not an improvement to technology.

    PNG
    media_image9.png
    73
    804
    media_image9.png
    Greyscale

There’s nothing in the referenced paragraph 9 of the specification that describes an improvement to technology. Paragraph 9 describes an improvement to the business process.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Exemplary claims 1-7 recite:
1. (Currently Amended) A method for aligning service requests to service providers, the method comprising:
	receiving, by one or more processors, information about a service provider, wherein the information includes areas of expertise, skill level, security clearance, and service history and a location of the service providers;
	receiving, by the one or more processors, a plurality of service requests which include information associated with a service type, service requirements, service location security and safety requirements, special tool requirements, and a location of the respective service requests;
	identifying, by the one or more processors, a first set of service requests aligned with a first service provider by comparing the information about the first service provider to the information and location associated with the respective service requests of the plurality of service requests;
	generating, by the one or more processors, a recommended order in which to perform the first set of service requests by the first service provider, based on a distance between service request locations, a predicted time to complete respective service requests, the special tool requirements and availability, and an urgency of performing a service request; and
	sending, by the one or more processors, the recommended order in which to perform the first set of service requests to a computing device associated with the first service provider including a location associated with respective service requests of the first set of service requests.

2. The method of claim 1, wherein the identifying of the first set of service requests appropriate for the service provider, further comprises: generating, by the one or more processors, a service alignment model tailored to the service provider, based on applying a machine learning (ML) analysis of the capability of the service provider to perform the service instance, wherein the capability of the service provider is determined by a history of previously performed service instances, documented qualifications, physical assets associated with previous service requests, an area of expertise, and a skill level in the area of expertise of the service provider; P202001572US01Page 23 of 32applying, by the one or more processors, the service alignment model tailored to the service provider to the plurality of service request candidates; and determining, by the one or more processors, the respective service requests of the first set of service requests that include the assets, the service request locations, the area of expertise, and the skill level that aligns with the service provider, based on the application of the service alignment model.  
3. The method of claim 1: wherein the information associated with the respective service requests of the first set of service requests is downloadable to a mobile device, wherein the information associated with the respective service requests is accessible when offline and the service provider can continue to work with secure data stored on the mobile device, and wherein the information associated with the respective service requests is synchronized when the mobile device is online.  
4. The method of claim 1, further comprising: generating, by the one or more processors, a navigational sequence corresponding to the recommended order in which the first set of service requests are performed; and presenting, by the one or more processors, the navigational sequence with the locations of the respective service requests along with the recommended order of performing the first set of service requests.  
5. The method of claim 4, further comprising: generating, by the one or more processors, an update to the navigational sequence to include an opportunity to acquire a tool for a service request of the first set of service requests.  
6. The method of claim 1, wherein the information associated with the respective service requests of the plurality of service request candidates includes one or a combination selected from a group consisting of: a location at which a service of the respective service request is performed, an asset and information about the asset on which the service is performed, a type of service to perform, conditions associated with the location at which the service is performed, tools for performing the service, and a determination of whether the service is performed outdoors or indoors.  
7. The method of claim 1, wherein the recommended order in which the order of the first set of service requests are performed by the service provider is based on determining weather conditions associated with a location at which a service request is performed.

Claims 1-7 but for the execution by computer hardware present in multiple claims and the application of machine learning analysis in claim 2 recite a method of organizing human activity. 

Specifically claim 1, but for the additional elements recites steps that all organize the dispatching of service technicians and thus is a method of organizing human activity. Claim 2, also but for the additional element(s) recites step(s) directed to organizing the dispatching of service technicians which is a method of organizing human activity. Claim 3 recites wherein clauses which fail to recite an additional steps being performed or any other additional elements. Furthermore the limiting effect of claim 3 is questionable. See MPEP 2111.04. Claim 4, also but for the additional element(s) recites step(s) directed to organizing the dispatching of service technicians which is a method of organizing human activity. Claim 5, also but for the additional element(s) recites step(s) directed to organizing the dispatching of service technicians which is a method of organizing human activity. Claims 6 and 7 recites no further additional elements or steps and merely further limiting the processing involved.

For the reasons above claims 1-7 are considered to recite a method of organizing human activity.

The additional elements of one or more processors and machine learning analysis are recited at a high degree of generality. No detail of the “one or more processors” is given. The machine learning is basically a black box. No algorithms are recited or referenced. As such the additional elements amount to mere instructions to implement the abstract idea, which per MPEP 2106.05(f) does not elevate an abstract idea to either a practical application or significantly more. 

Thus claims 1-7 are considered non-statutory.
Claims 8-20 contain the same concepts (some minor differences in organization) and are considered non-statutory for substantially the same reasons. Computer readable media and computer programs similar to processors are considered to be generically recited tools to implement the abstract idea (see MPEP 2106.05(f)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 7, 8, 9, 11, 12, 13, 14, 15, 16, 19, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordenker (US 20210019690 A1) in view of Nielsen (US 8612276 B1), Kelly (US 10062042 B1) and Cocanougher (US 20140278653 A1).
Regarding claim 1, Gordenker discloses:
1. (Currently Amended) A method for aligning service requests to service providers (fig. 2), the method comprising:
	receiving, by one or more processors (paragraph 7), information about a service provider, wherein the information includes areas of expertise (paragraph 6 skill set corresponding to the request), skill level (paragraph 25 skill levels of those technicians), and a location of the service providers (abstract technician location);
	receiving, by the one or more processors (paragraph 7), a plurality of service requests (paragraph 6 receiving a job request) which include information associated with a service type (paragraph 54 e.g. plumbing, electrical), service requirements (paragraph 25 job requirements),  and a location of the respective service requests (paragraph 6 job request includes location);
	identifying, by the one or more processors (paragraph 7), a first set of service requests aligned with a first service provider by comparing the information about the first service provider to the information and location associated with the respective service requests of the plurality of service requests (fig. 2 206, paragraph 41, paragraph 25);
	generating, by the one or more processors (paragraph 7), a recommended order in which to perform the first set of service requests by the first service provider (fig. 2 210), based on a distance between service request locations (abstract mentions job locations and future job locations, paragraph 33 mentions assigning jobs so as to minimize distance that specific technicians drive), a predicted time to complete respective service requests (paragraph 27 scheduling based on estimated time a particular technician could likely perform a service), and an urgency of performing a service request (paragraph 16); and
	sending, by the one or more processors (paragraph 7), the recommended order in which to perform the first set of service requests to a computing device associated with the first service provider including a location associated with respective service requests of the first set of service requests (paragraph 20 schedule sent via alert, paragraph 39 The generated dispatching schedule may then be provided directly to user devices 104, page 7 claim 7 alert identifying location of job). 

Gordenker fails to disclose:
1) the information about a service provider including:
A) security clearance
B) service history 
2) the received service requests including:
A) service location security and safety requirements
B) special tool requirements
3) the generated recommended order being based on:
A) the special tool requirements and availability

However Nielsen discloses information about a service provider including security clearance and service requests being scheduled based on service location security and safety requirements (column 24 33-53 and column 27 13-40). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Gordenker by factoring in technician clearances and service location security constraints. The motivation for the combination is a significantly improved schedule (column 5 line 22).

Gordenker as modified fails to disclose:
1) the information about a service provider including:
B) service history 
2) the received service requests including:
B) special tool requirements
3) the generated recommended order being based on:
A) the special tool requirements and availability

However Kelly discloses workers being scheduling to perform tasks based on special tool requirements associated with the tasks (figure 6 and see figures 3 and 4 showing equipment/tool).
It would have been obvious to one of ordinary skill in the art to combine this teaching with Gordenker as modified by using tool information to schedule jobs. The motivation for the combination is improved assignment of tasks to works (column 2 line 8).

Gordenker as modified fails to disclose:
1) the information about a service provider including:
B) service history

However, Cocanougher discloses tracking technician service history and factoring it into job scheduling (paragraph 67). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Gordenker as modified by factoring in service history associated with technicians. The motivation for the combination is schedule optimization (title of invention)


Regarding claim 4, Gordenker discloses:
4. The method of claim 1, further comprising: generating, by the one or more processors (paragraph 65), a navigational sequence corresponding to the recommended order in which the first set of service requests are performed (paragraph 20 dispatching schedule); and presenting, by the one or more processors, the navigational sequence with the locations of the respective service requests along with the recommended order of performing the first set of service requests (paragraph 20 schedule is dispatched, page 7 claim 7 alert identifying job location information is sent to technician).

Regarding claim 6, Gordenker discloses:
6. The method of claim 1, wherein the information associated with the respective service requests of the plurality of service request candidates includes one or a combination selected from a group consisting of: a location at which a service of the respective service request is performed, an asset and information about the asset on which the service is performed, a type of service to perform, conditions associated with the location at which the service is performed, tools for performing the service, and a determination of whether the service is performed outdoors or indoors (paragraph 7 job requests include job location which is a location at which a service request is performed).

Regarding claim 7, Gordenker discloses:
7. The method of claim 1, wherein the recommended order in which the order of the first set of service requests are performed by the service provider is based on determining weather conditions associated with a location at which a service request is performed (paragraph 16 schedule is based on weather conditions).

Claims 8, 11, 12, 13, 14, 15, 19, 20 are rejected for the same reasons as claims 1, 4, 4, 6, 7, 1, 6 and 7 respectively and see [58]+[69] regarding software implementation.


Regarding claim 2, Gordenker further discloses:
2. The method of claim 1, wherein the identifying of the first set of service requests appropriate for the service provider, further comprises: generating, by the one or more processors, a service alignment model tailored to the service provider, based on applying a machine learning (ML) analysis of the capability of the service provider to perform the service instance (paragraph 25 machine learning applied to requirements and parameters of the job), wherein the capability of the technician is, documented qualifications (paragraph 25 documented skills), physical assets associated with previous service requests (paragraph 54 asset such as septic tank), an area of expertise (paragraph 2 assign jobs based on skillset, see also paragraph 54), and a skill level in the area of expertise of the service provider (paragraph 25 skill rating);
	applying, by the one or more processors, the service alignment model tailored to the service provider to the plurality of service request candidates (paragraph 25, fig. 2 210); and
	determining, by the one or more processors, the respective service requests of the first set of service requests that include the assets, the service request locations, the area of expertise, and the skill level that aligns with the service provider, based on the application of the service alignment model (paragraph 25).

Gordenker as previously modified fails to clearly disclose:
1) capability in part determined by a history of previously performed service instances
However, Cocanougher discloses discloses capability in part determined by a history of previously performed service instances (paragraph 67). It would have been obvious to one of ordinary skill in the art to consider previous experience as a factor in scheduling using the machine learning algorithm. The motivation for the combination is to optimize the schedule (paragraph 10, title).

Claims 9 and 16 are rejected for the same reasons as above, but applied to claims 8 and 15.

Claims 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordenker in view of Nielsen, Kelly and Cocanougher as applied to claim 1/8/15 above, and further in view of Azad (US 20200265375 A1)
Regarding claim 3, Gordenker further discloses:
3. The method of claim 1: wherein the information associated with the respective service requests of the first set of service requests is downloadable (to a mobile device (fig. 1 user device 105, paragraph 20 technicians may retrieve the dispatching schedule via a web application), wherein the information associated with the respective service requests is accessible when offline and the service provider can continue to work with data stored on the mobile device (paragraph 20 it’s retrieved, therefore available without accessible when offline), and wherein the information associated with the respective service requests is synchronized when the mobile device is online (paragraph 20 updates sent or available at periodic intervals).

Gordenker as modified fails to explicitly disclose the retrieved schedule data is securely stored. 
However Azad discloses securing data through a username and password (paragraph 74). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Gordenker by password protecting the technician’s mobile device. The motivation for the combination is the known value of data security.  

Claims 10 and 17 are rejected for the same reasons as above, but applied to claims 8 and 15.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordenker in view of Nielsen, Kelly and Cocanougher as applied to claim 4/15 above, and further in view of Kosseifi (US 20100153165 A1).
Regarding claim 5, Gordenker discloses generating updates to the navigational sequence (paragraph 20), but as modfiied fails to disclose the update includes an opportunity to acquire a tool for a service request of the first set of service requests. However Kosseifi discloses scheduling windows including opportunities to acquire tools for service requests (paragraph 16 total transit time includes time to get equipment). It would have been obvious to one of ordinary skill in the art to consider time needed to acquire tools such that optimal scheduling can be performed (paragraph 9).

Claim 18 is rejected for the same reasons as above and see [58]+[69] regarding software implementation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inam (US 20220036283 A1), Suranov (US 20210256455 A1), Nuthi (US 20200211699 A1), Kelly (US 10062042 B1), Saliba (US 20150356483 A1), Fletcher (US 20140122143 A1), Nielsen (US 8612276 B1), Werth (US 20130103973 A1), Nielsen (US 20110307902 A1), Mitchell (US 20100312605 A1), Dennis (US 7240096 B1), and Wilson (US 20050015292 A1) all disclose various schemes for efficiently dispatching technicians.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687